               Case 1:17-cr-00051 Document 8 Filed 02/08/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

       v.
                                                      Case No. 17-cr-51 (BAH)
RAUL FLORES-HERNANDEZ,
 also known as “El Tio,”

            Defendant.

                GOVERNMENT’S MOTION FOR PRE-TRIAL DETENTION

       The United States, by and through the undersigned attorney, respectfully moves to detain

the Defendant, Raul Flores-Hernandez (the “Defendant”), pursuant to 18 U.S.C. § 3142(e)(1).

The Defendant is a high-level member of an international drug trafficking organization (“DTO”)

operating primarily from Jalisco State in Mexico. The Defendant was extradited from Mexico to

face a significant drug-trafficking offense in this District. He faces significant jail time, including

a mandatory minimum sentence of ten years; has access to substantial assets; has no immigration

status in the United States; and is subject to an immigration detainer. For the reasons that follow,

the Defendant presents a serious risk of flight and a danger to the community that cannot be

mitigated by any condition or combination of conditions and he should be detained pending trial.

See 18 U.S.C. § 3142(e)(1).

                                         BACKGROUND

       On March 8, 2017, a federal grand jury sitting in the District of Columbia returned a

single-count Indictment charging the Defendant with conspiring to distribute five kilograms or

more of cocaine, intending and knowing that the cocaine would be unlawfully imported into the

United States, in violation of 18 U.S.C. §§ 959(a), 960(b)(1)(B)(ii), and 963. This charge gives


                                                  1
             Case 1:17-cr-00051 Document 8 Filed 02/08/21 Page 2 of 10




rise to a ten-year mandatory minimum sentence and a maximum sentence of life. The Indictment

alleges that the Defendant’s participation in the cocaine trafficking conspiracy began in 1983 and

continued for more than three decades.

        The Indictment in this case is the product of an extensive, long-term, and ongoing

investigation conducted by the U.S. Drug Enforcement Administration’s Los Angeles Field

Division (“DEA”) into the narcotics-trafficking activity of the Cartel Jalisco Nueva Generación

(“CJNG”) and high-volume drug traffickers, such as the Defendant, who work with CJNG.

CJNG is a violent and prolific drug trafficking organization (“DTO”) based in the Mexican State

of Jalisco that is responsible for transporting into and distributing throughout the United States

thousands of kilograms of cocaine, heroin, marijuana, and synthetic narcotics per year.

        While himself not a member of CJNG, the Defendant worked closely with CJNG and

other DTOs, including the Sinaloa Cartel, to invest in and coordinate the transportation of large

quantities of cocaine destined for the United States. Should this case proceed to trial, the

Government intends to introduce, inter alia, testimony from witnesses who worked directly with

the Defendant in the sale and distribution of cocaine, a recording of the Defendant engaging in

drug-trafficking activities, and Title III intercepts.

        Following the return of the Indictment, the government promptly transmitted an

extradition request to Mexico seeking the Defendant’s arrest and extradition to the District of

Columbia. On July 20, 2017, Mexican authorities arrested the Defendant in Zapopan, Jalisco,

Mexico, pursuant to a provisional arrest warrant. The Defendant was detained in Mexico while

he contested extradition to the United States in Mexican courts. He was extradited to the District

of Columbia on February 5, 2021. The Defendant made an initial appearance in the Superior




                                                    2
             Case 1:17-cr-00051 Document 8 Filed 02/08/21 Page 3 of 10




Court of the District of Columbia on February 6, 2021, at which time he was detained pending

his initial appearance and arraignment in this Court on February 8, 2021.

       The Defendant is a well-known businessman in the Guadalajara, Jalisco, area who has

access to significant assets and wealth. He has no legal immigration status in the United States,

and the United States is unaware of any contacts the Defendant maintains in this District or in the

United States, other than any co-conspirators related to the Indictment.         Immigration and

Customs Enforcement issued a detainer and would take the Defendant into custody should be

released pending trial.

                                     APPLICABLE LAW

   A. The Bail Reform Act

       Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., a court “shall” order a defendant’s

pre-trial detention upon determining that “no condition or combination of conditions would

reasonably assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e)(1). Detention is required if a court finds, by clear and

convincing evidence, that there are no conditions or combination of conditions that will

reasonably assure the safety of the community. 18 U.S.C. § 3142(f); see United States v.

Simpkins, 826 F.2d 94, 96 (D.C. Cir. 1987). Detention also is required if a court finds, by a

preponderance of the evidence, that no condition or combination of conditions would reasonably

assure the defendant’s appearance in court. Simpkins, 826 F.2d at 96. A court must order a

defendant detained if it finds the defendant to be either a danger to the community or a flight

risk; the government need not prove both. 18 U.S.C. § 3142(e)(1), (f)(2).

       When considering whether detention is warranted pursuant to 18 U.S.C. § 3142(e)(1),

courts must consider the following four factors: (1) the nature and circumstances of the offenses

                                                3
             Case 1:17-cr-00051 Document 8 Filed 02/08/21 Page 4 of 10




charged, (2) the history and characteristics of the defendant, (3) the seriousness of the danger

posed by the defendant’s release, and (4) the weight of the evidence against the defendant should

he proceed to trial. 18 U.S.C. § 3142(g).

   B. Statutory Presumption of Risk of Flight and Dangerousness

       There are a number of statutory presumptions in favor of detention, including one that

applies to the Defendant. Pursuant to 18 U.S.C. § 3142(e)(3)(A), “it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the person as

required and the safety of the community” if the court finds probable cause that the defendant

committed “an offense for which a maximum term of imprisonment of ten years or more is

prescribed in the Controlled Substances Act.” This presumption is “subject to rebuttal” by the

defendant. 18 U.S.C. § 3142(e)(3). The Indictment charges the Defendant with conspiring to

distribute five kilograms or more of cocaine, intending and knowing that the cocaine would be

unlawfully imported into the United States, in violation of 18 U.S.C. §§ 959(a), 960(b)(1)(B)(ii),

and 963, which is an offense for which the Controlled Substances Act prescribes a maximum

penalty of life in prison. Accordingly, the Indictment is sufficient to trigger this rebuttable

presumption. United States v. Smith, 79 F.3d 1208 (D.C. Cir. 1996); United States v. Mosuro,

648 F. Supp. 316, 318 (D.D.C. 1986).

       When the presumption is triggered, it operates “at a minimum to impose a burden of

production on the defendant to offer some credible evidence contrary to the statutory

presumption.” United States v. Alatishe, 768 F.2d 364, 371 (D.C. Cir. 1985). However, the

presumption is not erased when a defendant proffers evidence to rebut it; rather the presumption

remains as an evidentiary finding militating against release and to be weighed along with all the

evidence relating to the factors listed in Section 3142(g). See United States v. Cherry, 221 F.

                                                4
             Case 1:17-cr-00051 Document 8 Filed 02/08/21 Page 5 of 10




Supp. 3d 26, 32 (D.D.C. 2016) (citing United States v. Ali, 793 F. Supp. 2d 386, 391 (D.D.C.

2011) and United States v. Dominguez, 783 F.2d 702, 707 (7th Cir. 1986)). In other words, “it

does not follow that the effect of the presumption disappears as soon as the defendant produced

some contrary evidence. Congress framed the flight presumption in light of its general finding,

based on extensive testimony, that flight to avoid prosecution is particularly high among those

charged with major drug offenses.” United States v. Martir, 782 F.2d 1141, 1144 (2d Cir. 1985);

see also Cherry, 221 F. Supp. 3d at 32; Ali, 793 F. Supp. 2d at 391. For the reasons that follow,

the Defendant will be unable to satisfy his burden to rebut the presumption that no condition or

combination of conditions will reasonably assure the appearance of the Defendant and the safety

of the community.

                                          ARGUMENT

       Since 1983, the Defendant and his DTO have worked with Mexican cartels to transport

thousands of kilograms of cocaine destined for the United States. He contested extradition, has

access to considerable wealth, has no ties to the District or the United States unrelated to the

charged conspiracy, and is subject to an immigration detainer. If convicted, the Defendant faces

an applicable Guidelines range of life and a ten-year mandatory minimum sentence.

Accordingly, as described in greater detail below, the safety of the community cannot reasonably

be assured, and the risk of flight is substantial. Consequently, an order of detention is warranted.

   A. Nature and Circumstances of the Offense Charged

       The Defendant was a significant, international cocaine trafficker. Operating primarily in

Mexico, he worked closely with large, established cartels such as CJNG and the Sinaloa Cartel to

transport multi-hundred and multi-ton kilogram quantities of cocaine from Colombia to and

through Mexico and onward into the United States. The Defendant used his connections to

                                                 5
             Case 1:17-cr-00051 Document 8 Filed 02/08/21 Page 6 of 10




sources of supply in Colombia and access to the magnitude of capital necessary to invest in these

large cocaine transportations. He then leveraged the vast distribution networks of the cartels to

transport the cocaine from Colombia to Mexico and, later, to the United States.

       The Indictment alleges that the Defendant actively engaged in a conspiracy to traffic

cocaine into the United States for more than three decades: from 1983 until his arrest in 2017. In

that time, the Defendant was involved in the transport of dozens, if not hundreds, of loads of

cocaine into the United States.

       The offense charged in the Indictment also carries with it a significant penalty. If

convicted, based on the volume of cocaine he is alleged to have distributed, the Defendant faces

a mandatory minimum term of ten years in prison, a mandatory sentence of life in prison, and a

significant applicable Guidelines range.

       The possibility of a severe sentence is an important factor in assessing a defendant’s

incentive to flee. See United States v. Hong Vo, 978 F. Supp. 2d 41, 43 (D.D.C. 2013) (holding

the nature and circumstances of the offenses charged against defendant strongly favor detention

because of the substantial incentive to flee the United States); see also United States v. Anderson,

384 F.Supp.2d 32, 36 (D.D.C. 2005); United States v. Ali, 793 F. Supp. 2d at 392. Moreover,

courts have repeatedly recognized that the risk of “[f]light to avoid prosecution is particularly

high among persons charged with major drug offenses,” because “drug traffickers often have

established ties outside the United States . . . [and] have both the resources and foreign contacts

to escape to other countries.” See, e.g., United States v. Alatishe, 768 F.2d 364, 370 n.13 (D.C.

Cir. 1985) (citing S. Rep. No. 98-225 at 20 (1983), reprinted in 1984 U.S.C C.A.N. 1, 23). This

is nowhere more evident than here, where the Defendant is a foreign national who committed the

offense abroad, resides abroad, and controls substantial assets abroad. Indeed, “Congress made

                                                 6
             Case 1:17-cr-00051 Document 8 Filed 02/08/21 Page 7 of 10




‘risk of flight’ a grounds for detention because it believed that there were major drug dealers to

whom the posting and losing of even large amounts of money bond were not a deterrent, but a

mere cost of doing business.” United States v. Battle, 59 F.Supp.2d 17, 19 (D.D.C. 1999).

       Accordingly, the breadth, scope, nature, and potential penalties of the charged offense

support a finding that no conditions or combination of conditions exist that will reasonably

assure the Defendant’s appearance before this Court and the safety of the community.

    B. History and Characteristics of the Defendant

       The Defendant’s history and characteristics also give rise to a high risk of flight. The

Defendant has access to considerable financial resources. He is a wealthy Mexican businessman

with assets in and strong ties to Mexico. Conversely, he has few, if any, known ties in the

District and United States outside of his co-conspirators. Indeed, the Defendant is subject to

sanctions that would make his release pending trial impossible. On August 8, 2017, the Treasury

Department’s Office of Foreign Asset Control designated the Defendant and his DTO as

“significant foreign narcotics traffickers” pursuant to the Drug Kingpin Act, 21 U.S.C. § 1901 et

seq.1 Accordingly, U.S. persons are prohibited from engaging in business with the Defendant.

Additionally, the Defendant has no immigration status in the United States and is subject to an

immigration detainer and would be taken into custody upon release on conditions pending trial.

       Furthermore, the Defendant contested extradition in the Mexican courts, and has the

financial resources and incentive, given the potential penalties if convicted, to flee the District

and the country if given an opportunity to do so. The Defendant has been brought here under the

authority of this Court solely for the purpose of federal prosecution. In short, the Defendant has

1
  Press Release, Treasury Department, Treasury Sanctions Longtime Mexican Drug Kingpin
Raul Flores Hernandez and His Vast Network (Aug. 8, 2017), https://www.treasury.gov/press-
center/press-releases/Pages/sm0144.aspx (last visited Feb. 4, 2021).

                                                7
             Case 1:17-cr-00051 Document 8 Filed 02/08/21 Page 8 of 10




no reason to remain in this country other than this criminal case, and he therefore represents an

overwhelming risk of flight if released from custody.

       In sum, the Defendant has the means, motive, and opportunity to flee the country and

should be detained without bail. See Hong Vo, 978 F. Supp. 2d at 43 (finding detention

warranted because not only was defendant indicted on serious charges carrying a severe

punishment potential, but defendant had ability to flee the United States); see also United States

v. Anderson, 384 F. Supp. 2d 32, 36 (D.D.C. 2005) (finding detention warranted because not

only did the defendant have the ability to flee the District of Columbia and the United States, he

also had the ability to live comfortably in foreign jurisdiction and evade capture due to his

substantial assets abroad).   In light of the foregoing, therefore, there are no conditions or

combination of conditions that will reasonably assure his appearance in this Court.

   C. Safety of the Community

       Courts have recognized that drug traffickers, particularly those in positions of authority,

are likely to continue engaging in drug-related activities if released on bail and thus constitute a

danger to the community. See, e.g., Alatishe, 768 F.2d at 370 n.13 (citation omitted). The

Defendant participated in an international drug transportation and distribution organization

which imported cocaine, a dangerous controlled substance, into the United States for distribution

to the United States public at large. If he were released and continued in this conduct, he would

pose a significant risk to the safety of the community, both here in the United States and abroad.

   D. Weight of the Evidence

       Where, as here, the evidence of guilt is strong, it provides an additional incentive to flee.

See United States v. Medina, 255 F. Supp. 2d 3, 4 (D.D.C. 2006); see also United States v.

Vergara, 612 F. Supp. 2d 36, 37 (D.D.C. 2009). The evidence against the Defendant is


                                                 8
             Case 1:17-cr-00051 Document 8 Filed 02/08/21 Page 9 of 10




overwhelming. The evidence includes the testimony of multiple witnesses with personal

knowledge of the Defendant’s role in this international drug trafficking conspiracy as well as

additional items including a recording of the Defendant engaging in drug-trafficking activities

and Title III intercepts. Given the strength of the evidence against him, and the potential

sentence upon conviction, there is no condition or combination of conditions that would assure

the Defendant’s appearance in court or the safety of the community.

                                         CONCLUSION


       Based on the foregoing, an analysis of the factors laid out in 18 U.S.C. § 31429(g)

establishes (a) by clear and convincing evidence that there are no conditions or combination of

conditions that reasonably assures the safety of the community and (b) by a preponderance of the

evidence that that there are no conditions or combination of conditions that reasonably assures

the appearance of the Defendant in court. See 18 U.S.C. § 3142(e)(1), (f)(2). Accordingly, the

Court should grant the Government’s Motion for Pre-Trial Detention and issue an order

detaining the Defendant pending trial in this matter.

       Respectfully submitted this 8th day of February 2021.

                                                        ARTHUR G. WYATT
                                                        Chief, Narcotic and Dangerous Drug Section

                                              By:        /s/ Katharine A. Wagner            .
                                                        KATHARINE A. WAGNER
                                                        Trial Attorney
                                                        Narcotic and Dangerous Drug Section
                                                        Criminal Division
                                                        United States Department of Justice
                                                        145 N Street, NE, 2nd Floor East
                                                        Washington, D.C. 20530
                                                        (202) 514-4584
                                                        katharine.wagner@usdoj.gov



                                                 9
            Case 1:17-cr-00051 Document 8 Filed 02/08/21 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing Government’s Motion for Pretrial

Detention was filed with the Clerk of the Court via CM/ECF system, which will deliver a Notice

of Electronic Filing on all counsel of record on this day, the 8th of February, 2021.


                                                      /s/ Katharine A. Wagner           .
                                                      KATHARINE A. WAGNER
                                                      Trial Attorney
                                                      Narcotic and Dangerous Drug Section




                                                 10
